Title: From Thomas Jefferson to James Taylor, Jr., 18 December 1801
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Sir
            Washington Dec. 18. 1801.
          
          I ought a this time to have remitted you 700. Dollars for the 4th. & 5th. pipes of Madeira but it will not be in my power under three weeks from this time when it shall certainly be remitted. I am uneasy at this failure, but thought it might at any rate lessen the inconvenience to you to apprize you of it, and assure you of what might be depended on. Accept my best wishes & respects.
          
            Th: Jefferson
          
        